DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Application
This communication is a Non-Final Office Action in response to the Application filed on the 31ST day of May, 2019. Currently claims 1-20 are pending. No claims are allowed.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/31/2019, 06/03/2019, and 07/23/2020 were filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claims 19 and 20 are objected to because of the following informalities:  Both claims allegedly depend from themselves. They have been interpreted as depending from Claim 15 for compact prosecution purposes.  Appropriate correction is required.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Under the Patent Eligibility Guidance, published January 2019 (2019 PEG), when considering subject matter eligibility under 35 U.S.C. § 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter (step 1).  If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea) (step 2A prong 1), and if so, it must additionally be determined whether the claim is integrated into a practical application (step 2A prong 2).  If an abstract idea is present in the claim without integration into a practical application, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself (step 2B).  
In the instant case, claims 1-20 are directed to a method. Thus, each of the claims falls within one of the four statutory categories. However, the claims also fall within the judicial exception of an abstract idea. Although Claims 1, 8, and 15, have claim language is substantially similar and will be addressed together in the analysis of claims 1, 8, and 15 below.
Under Step 2A Prong 1, the test is to identify whether the claims are “directed to” a judicial exception. Examiner notes that the claimed invention is directed to an abstract idea in that the 
Claims 1, 8, and 15, recite claim limitations directed to “a computer-implemented method, smart contract generation system, and computer readable storage medium, comprising: accepting a selection of a smart contract template from one or more parties of a plurality of parties, the plurality of parties engaging in a transaction and choosing the selected smart contract template based at least in part on transaction terms negotiated between the plurality of parties; accepting from the plurality of parties transaction terms corresponding to fillable elements of the smart contract template; augmenting the smart contract template to include the accepted transaction terms to provide an augmented smart contract template; generating a smart contract corresponding to the augmented smart contract template; and deploying the smart contract to a blockchain. This amounts to the standard procedure, outside of appending and is similar to the abstract idea identified in the 2019 PEG in grouping “b” in that the claims recite certain methods of organizing human activity such as managing legal interactions and managing risk. This is merely further embellishments of the abstract idea and does not further limit the claimed invention to render the claims patentable subject matter. The limitations, substantially comprising the body of the claim, recite standard processes found in contractual relationship, contract formation, and contract drafting. Because the limitations above closely follow the steps standard in managing contract disputes and interactions between people, and the steps of the claims involve organizing human activity, the claim recites an abstract idea consistent with the “organizing human activity” grouping set forth in the 2019 PEG.

The conclusion that the claim recites an abstract idea within the groupings of the 2019 PEG remains grounded in the broadest reasonable interpretation consistent with the description of the invention in the specification. For example, (App. Spec. ¶ 8) “generate and allow interaction with a smart contract deployed to a distributed ledger platform”. Accordingly, the Examiner submits claims 1, 8, and 15, recite an abstract idea based on the language identified in claims 1, 8, and 15, and the abstract ideas previously identified based on that language that remains consistent with the groupings of Step 2A Prong 1 of the 2019 PEG.
If the claims are directed toward the judicial exception of an abstract idea, it must then be determined under Step 2A Prong 2 whether the judicial exception is integrated into a practical application.  Examiner notes that considerations under Step 2A Prong 2 comprise most the consideration previously evaluated in the context of Step 2B. The Examiner submits that the considerations discussed previously determined that the claim does not recite “significantly 
The instant application fails to integrate the judicial exception into a practical application because the instant application merely recites words “apply it” (or an equivalent) with the judicial exception or merely includes instructions to implement an abstract idea. The instant application is directed to a method instructing the reader to implement the identified method of organizing human activity of business interactions/ legal interactions on generically claimed computer structure. For instance, the additional elements or combination of elements other than the abstract idea itself include the elements such as a “machine” recited at a high level of generality. The computing elements are only involved at a general, high level, and do not have the particular role within any of the functions but to be a generically claimed “computer”. These elements do not themselves amount to an improvement to the computer, to a technology or another technical field. 
Here, the instructions entirely comprise the abstract idea, leaving little if any aspects of the claim for further consideration under Step 2A Prong 2. In short, the role of the generic computing elements recited in claims 1, 8, and 15, are the same as the role of the computer in the claims considered by the Supreme Court in Alice, and the claim as whole amounts merely to an instruction to apply the abstract idea on the generic computing system/platform. Therefore, the claims have failed to integrate a practical application (see at least 84 Fed. Reg. (4) at 55). Under the 2019 PEG, this supports the conclusion that the claim is directed to an abstract idea, and the analysis proceeds to Step 2B.
With respect to the dependent claims, they have been considered and are not found to be reciting anything that amounts to being significantly more than the abstract idea.
 are directed to further embellishments of the contract procedures and the data being processed which is the central theme of the abstract idea. This is not enough, as addressed above, to provide significantly more to the claims. Furthermore, the limitations are further embellishments of the data being received and analyzed by the method which does not amount to anything more than the abstract idea. 
Therefore, since there are no limitations in the claim that transform the abstract idea into a patent eligible application such that the claim amounts to significantly more than the abstract idea itself, the claims are rejected under 35 U.S.C. § 101 as being directed to non-statutory subject matter. See 84 Fed. Reg. 4 (pages 50-57).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent Application Publication No. 20190122317 to Hunn et al (hereinafter Hunn).
Referring to Claim 1, 8, and 15, Hunn discloses a computer-implemented method, a smart contract generation system, and a computer-readable storage medium (see at least Hunn: ¶ 225) comprising: 
accepting a selection of a smart contract template from one or more parties of a plurality of parties, the plurality of parties engaging in a transaction and choosing the selected smart contract template based at least in part on transaction terms negotiated between the plurality of parties; 
	Hunn discloses a system and method for parties to access the system and engaging in transacting by picking and choosing selected smart contract template transaction terms, and negotiating between the parties using the system’s (consensus mechanisms) (see at least Hunn: ¶ see at least Hunn: ¶ 28, 30, 34, 45, 54, 95, 100-104, 130-142, 146-147, 150, 159, and 170-173; see also Hunn: ¶ 26, 58, 61, and 64-80: discussing the use of templates stored within the system).
accepting from the plurality of parties transaction terms corresponding to fillable elements of the smart contract template; 
Hunn discloses a system and method for parties to accept a plurality of transaction terms of the contract using fillable elements of smart contract templates (see at least Hunn: ¶ 28, 30, 34, 45, 54, 95, 100-104, 130-142, 146-147, 150, 159, and 170-173; see also Hunn: ¶ 26, 58, 61, and 64-80: discussing the use of templates stored within the system).
augmenting the smart contract template to include the accepted transaction terms to provide an augmented smart contract template; 
Hunn discloses augmenting the smart contract template to include accepted terms and to provide an augmented smart contract template before moving to the next clause for negotiation 
generating a smart contract corresponding to the augmented smart contract template; and 
deploying the smart contract to a blockchain.
Hunn discloses the system generating a smart contract corresponding to the augmented smart contract template, and deploying the smart contract to a blockchain (see at least Hunn: ¶ 28, 30, 34, 45, 54, 95, 100-104, 130-142, 146-147, 150, 159, and 170-173: discussing augmenting the smart contract incrementally storing all disagreements and agreements as the process goes forward; see also Hunn: ¶ 34, 42, 45, 54-55, 92, 143, 148, 152, 165, 211, and 213: discusses the system deploying the smart contract onto a blockchain; see also Hunn: ¶ 26, 58, 61, and 64-80: discussing the use of templates stored within the system).

Referring to Claim 2, 9, and 16, Hunn discloses computer-implemented method of claim 1, system of claim 8, and computer-readable storage medium of claim 15, including wherein the smart contract template comprises smart contract programming code including meta-instructions configured to specify at least in part how the smart contract template should be augmented to include the accepted transaction terms (see at least Hunn: ¶ 28, 30, 34, 45, 54, 95, 100-104, 130-142, 146-147, 150, 159, and 170-173: discussing augmenting the smart contract incrementally storing all disagreements and agreements as the process goes forward).

Referring to Claim 3, and 10, Hunn discloses computer-implemented method of claim 2, and system of claim 9, including wherein the smart contract programming code comprises code suitable for compilation to bytecode that is executable on a blockchain virtual machine (see at least Hunn: ¶ 58-59, 66-68, and 69).

Referring to Claim 4, 11, and 17, Hunn discloses computer-implemented method of claim 2, system of claim 9, and computer-readable storage medium of claim 16, including wherein the meta-instructions are embedded as comments in the smart contract programming code (see at least Hunn: ¶ 66-69).

Referring to Claim 5, 12, and 18, Hunn discloses computer-implemented method of claim 2, system of claim 9, and computer-readable storage medium of claim 16, including wherein the meta-instructions are further configured to cause generation of an artifacts file that specifies a plurality of functions associated with the smart contract (see at least Hunn: ¶116-118, 127, and 129-138).

Referring to Claim 6, 13, and 19, Hunn discloses computer-implemented method of claim 5, system of claim 12, and computer-readable storage medium of claim 18, including further comprising calling at least one of the plurality of functions associated with the smart contract to determine whether at least one party of the plurality of parties should be enabled to perform a smart contract action (see at least Hunn: ¶ 28, 30, 34, 45, 54, 95, 100-104, 130-142, 146-147, 150, 159, and 170-173: discussing augmenting the smart contract incrementally storing all disagreements and agreements as the process goes forward).

Referring to Claim 7, 14, and 20, Hunn discloses computer-implemented method of claim 6, system of claim 13, and computer-readable storage medium of claim 19, including further comprising presenting a user interface representation to the at least one party of the plurality of parties, the user interface representation enabling the at least one party of the plurality of parties to perform the smart contract action (see at least Hunn: ¶ 28, 30, 34, 45, 54, 95, 100-104, 130-142, 146-147, 150, 159, and 170-173: discussing augmenting the smart contract incrementally storing all disagreements and agreements as the process goes forward).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL C YOUNG whose telephone number is (571)272-1882. The examiner can normally be reached M-F: 7:00 p.m.- 3:00 p.m. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah Monfeldt can be reached on 571-270-1833. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Michael Young/Examiner, Art Unit 3689